Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 11, 2012, by
and among A123 Systems, Inc., a Delaware corporation, with headquarters located
at 200 West Street, Waltham, Massachusetts 02451 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.            The Company has authorized a new series of senior unsecured
convertible notes of the Company, in substantially the form attached hereto as
Exhibit A (the “Notes”), which Notes shall be convertible into the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (the shares of
Common Stock issuable pursuant to the terms of the Notes, including, without
limitation, upon conversion, upon payment of interest, upon amortization or
otherwise, collectively, the “Conversion Shares”), in accordance with the terms
of the Notes.

 

C.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that aggregate
principal amount of Notes set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers attached hereto (which aggregate principal amount of
Notes for all Buyers shall be $50,000,000) and (ii) Warrants, in substantially
the form attached hereto as Exhibit B (the “Warrants”), representing the right
to acquire up to that number of shares of Common Stock equal to 30% of the
quotient determined by dividing (x) the aggregate principal amount of Notes set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto by (y) 115% of the Closing Sale Price (as defined in the Notes)
on May 11, 2012 (as exercised, collectively, the “Warrant Shares”).

 

D.            Contemporaneously with the Closing, the parties hereto will
execute and deliver a Registration Rights Agreement, substantially in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to
which the Company agrees to provide certain registration rights with respect to
the Registrable Securities (as defined in the Registration Rights Agreement)
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

E.            The Notes will rank senior to all outstanding and future
indebtedness of the Company (other than as set forth in Section 3(ee) and
Permitted Senior Indebtedness (as defined in the Notes).

 

F.             The Notes, the Conversion Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the “Securities”.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.             PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)           Purchase of Notes and Warrants.  Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), (x) a
principal amount of Notes as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers and (y) Warrants to acquire up to that number of
Warrant Shares equal to 30% of the quotient determined by dividing (x) the
aggregate principal amount of Notes set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers attached hereto by (y) 115% of the Closing
Sale Price (as defined in the Notes) on May 11, 2012 (the “Closing”).

 

(b)           Closing.  The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on the date the conditions to the
Closing set forth in Sections 6 and 7 below have been satisfied or waived (or
such other date and time as is mutually agreed to by the Company and each
Buyer), at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York,
New York 10022.

 

(c)           Purchase Price.  The aggregate purchase price for the Notes and
the Warrants to be purchased by each Buyer at the Closing (the “Purchase Price”)
shall be the amount set forth opposite each Buyer’s name in column (4) of the
Schedule of Buyers.  Each Buyer shall pay $1,000 for each $1,000 of principal
amount of Notes and related Warrants to be purchased by such Buyer at the
Closing.  The Buyers and the Company agree that the Notes and the Warrants
constitute an “investment unit” for purposes of Section 1273(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Buyers and the
Company mutually agree that the allocation of the issue price of such investment
unit between the Notes and the Warrants in accordance with Section 1273(c)(2) of
the Code and Treasury Regulation Section 1.1273-2(h) shall be an aggregate
amount of $750,000 allocated to the Warrants and the balance of the Purchase
Price allocated to the Notes, and neither the Buyers nor the Company shall take
any position inconsistent with such allocation in any tax return or in any
judicial or administrative proceeding in respect of taxes.

 

(d)           Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its Purchase Price to the Company for the Notes and the Warrants to be issued
and sold to such Buyer at the Closing (less, in the case of Hudson Bay Master
Fund Ltd. (“Hudson Bay”), the amounts withheld pursuant to Section 4(g)), by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions and (ii) the Company shall deliver to each Buyer the
Notes (allocated in the principal amounts as such Buyer shall request) which
such Buyer is then purchasing hereunder along with the Warrants (allocated in
the amounts as such Buyer shall request) which such Buyer is purchasing
hereunder, in each case duly executed on behalf of the Company and registered in
the name of such Buyer or its designee.

 

2

--------------------------------------------------------------------------------


 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally
and not jointly, represents and warrants with respect to only itself that:

 

(a)           No Public Sale or Distribution.  Such Buyer is (i) acquiring the
Notes and the Warrants and (ii) upon conversion of the Notes and exercise of the
Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)) will acquire the Conversion Shares issuable pursuant to the Notes and
the Warrant Shares issuable upon exercise of the Warrants, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined below) to
distribute any of the Securities.  For purposes of this Agreement, “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 

(b)           Accredited Investor Status.  Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(c)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(d)           Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer, including the materials listed in
Schedule 2(d) (the “Disclosure Documents”).  Such Buyer and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. 
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its advisors, if any, or its representatives shall modify, amend
or affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein.  Such Buyer understands that its investment in the
Securities involves a high degree of risk.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(e)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

3

--------------------------------------------------------------------------------


 

(f)            Transfer or Resale.  Such Buyer understands that except as
provided in the Registration Rights Agreement:  (i) the Securities have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Buyer shall have delivered to
the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Buyer provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the 1933 Act, as amended, (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person) through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(f).

 

(g)           Legends.  Such Buyer understands that the certificates or other
instruments representing the Notes and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Conversion Shares and the Warrant Shares,
except as set forth below, shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION

 

4

--------------------------------------------------------------------------------


 

IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) the Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A.  The Company shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance.

 

(h)           Validity; Enforcement.  This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(i)            No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(j)            Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.

 

(k)           Organization and Authority.  Such Buyer is duly organized and
existing in good standing under the laws of the jurisdiction in which it is
formed, and has the requisite power and authorization to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder.

 

5

--------------------------------------------------------------------------------


 

(l)  No Consents Required.  No application, notice, order, registration,
qualification, waiver, consent, approval or other action is required to be
filed, given, obtained or taken by such Buyer by virtue of the execution,
delivery and performance of this Agreement and the Registration Rights Agreement
or the consummation of the transactions contemplated hereby and thereby, which
has not already been obtained.

 

(m) Certain Trading Activities.  Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing as of the time that such Buyer was
first contacted by the Placement Agent (as defined below) regarding the specific
investment in the Company contemplated by this Agreement and ending immediately
prior to the execution of this Agreement by such Buyer. “Short Sales” means all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
1934 Act (as defined below) (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).  Such Buyer is aware
that Short Sales and other hedging activities may be subject to applicable
federal and state securities laws, rules and regulations and such Buyer
acknowledges that the responsibility of compliance with any such federal or
state securities laws, rules and regulations is solely the responsibility of
such Buyer.

 

(n)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any of its Subsidiaries or any
Buyer for any placement agent’s fees, financial advisory fees, broker’s
commissions or other similar compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Buyer.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns a majority of the capital stock or
holds a majority of the equity or similar interest) are entities duly organized
and validly existing in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted.  Each of
the Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
or on the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents.  The

 

6

--------------------------------------------------------------------------------


 

Company has no Subsidiaries except as set forth on Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2011 (the
“2011 10-K”).

 

(b)           Authorization; Enforcement; Validity.  Except as set forth on
Schedule 3(b), the Company has the requisite power and authority to enter into
and perform its obligations under this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Lock-Up Agreements (as defined in
Section 7(xiii)), the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Control Agreement and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes and the Warrants, the reservation for
issuance and the issuance of the Conversion Shares and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company’s Board of Directors and (other than
the filing with the SEC of one or more Registration Statements (as defined in
the Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement, an information statement or proxy statement in
respect of the approval from stockholders of the Company with respect to the
issuance of Common Stock in connection with the transactions contemplated
hereby, the filing of periodic reports with the SEC in connection with the
execution of the Transaction Documents and the consummation of the transactions
contemplated hereby and other filings as may be required by state securities
agencies) no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders in connection with the
consummation of the transactions contemplated hereby.  This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(c)           Issuance of Securities.  The issuance of the Notes and the
Warrants are duly authorized and, upon issuance in accordance with the terms
hereof, shall be validly issued and free from all taxes, liens and charges with
respect to the issue thereof.  As of the Closing, a number of shares of Common
Stock shall have been duly authorized and reserved for issuance which equals or
exceeds 200% of the aggregate of the maximum number of (the “Required Reserved
Amount) (i) shares of Common Stock issuable upon conversion of the Notes
(without taking into account any limitations on the issuance thereof pursuant to
the terms of the Notes), and (ii) Warrant Shares issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  As of the date hereof, there are
103,135,507 shares of Common Stock authorized and unissued.  Upon conversion of
the Notes in accordance with the Notes or exercise of the Warrants in accordance
with the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Assuming the accuracy of each of the
representations

 

7

--------------------------------------------------------------------------------


 

and warranties set forth in Section 2 of this Agreement, the offer and issuance
by the Company of the Securities is exempt from registration under the 1933 Act.

 

(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the Warrants and reservation for issuance and issuance
of the Conversion Shares and the Warrant Shares) will not (i) result in a
violation of the certificate of incorporation or bylaws of the Company (or any
constituent documents of any of the Company’s Subsidiaries), any capital stock
of the Company or any of its Subsidiaries or (ii) except as set forth on
Schedule 3(d) and as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of The NASDAQ Global Select Market (the “Principal
Market”) and applicable laws of the State of Delaware and any other state laws)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(e)           Consents.  Except as will be obtained or effected on or prior to
the Closing Date, neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for the Company to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  The Company is unaware of any facts or circumstances that might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence. 
The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future.  The issuance by
the Company of the Securities shall not have the effect of delisting or
suspending the Common Stock from the Principal Market.

 

(f)            Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)).  The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and

 

8

--------------------------------------------------------------------------------


 

thereby is merely incidental to such Buyer’s purchase of the Securities.  The
Company further represents to each Buyer that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

(g)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby, including, without
limitation, placement agent fees payable to Lazard Freres & Co. LLC, as
placement agent (the “Placement Agent”) in connection with the sale of the
Securities.  The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any claim for the fees or
commissions described in the immediately foregoing sentence.  The Company
acknowledges that it has engaged the Placement Agent in connection with the sale
of the Securities.  Other than the Placement Agent, neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the sale of the Securities.

 

(h)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

 

(i)            Dilutive Effect.  The Company understands and acknowledges that
the number of Conversion Shares issuable pursuant to terms of the Notes and the
number of Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances.  The Company further acknowledges that its obligation to
issue Conversion Shares pursuant to the terms of the Notes in accordance with
this Agreement and the Notes and its obligation to issue the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants is,
in each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)            Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation

 

9

--------------------------------------------------------------------------------


 

(as defined in Section 3(r)) or the laws of the jurisdiction of its formation
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.  The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

 

(k)           SEC Documents; Financial Statements.  The Company is eligible to
register a primary offering of securities on Form S-3 under the 1933 Act. 
Except as disclosed in Schedule 3(k), during the one year prior to the date
hereof, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof, and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system, if any.  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in the disclosure schedules to
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

(l)            Absence of Certain Changes.  Except as disclosed in Schedule
3(l), the 2011 Form 10-K or the Disclosure Documents, since December 31, 2011,
there has been no material adverse change and no material adverse development in
the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Company or its
Subsidiaries.  Except as disclosed in Schedule 3(l), the 2011 Form 10-K or the
Disclosure Documents, since December 31, 2011, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends or (ii) sold any
material assets or had any material capital expenditures outside of the ordinary
course of business.  Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any bankruptcy law nor does the

 

10

--------------------------------------------------------------------------------


 

Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead a creditor to do so.  The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below).  For purposes of this
Section 3(l), “Insolvent” means, with respect to any Person, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness (as defined in Section 3(s)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(m)          No Undisclosed Events, Liabilities, Developments or Circumstances. 
Except as disclosed in the 2011 10-K or the Disclosure Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

(n)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designations of any outstanding series of preferred stock of the
Company (if any), its Certificate of Incorporation or Bylaws (as defined in
Section 3(r)) or their organizational charter or memorandum of association or
certificate of incorporation or articles of association or bylaws,
respectively.  Neither the Company nor any of its Subsidiaries is in violation
of any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. 
Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  Except as set forth in Schedule 3(n), during the two
(2) years prior to the date hereof, the Common Stock has been designated for
quotation on the Principal Market.  Except as set forth in Schedule 3(n), during
the two (2) years prior to the date hereof, (i) trading in the Common Stock has
not been suspended by the SEC or the Principal Market and (ii) the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market.  The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 

11

--------------------------------------------------------------------------------


 

(o)           Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(p)           Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

 

(q)           Transactions With Affiliates.  Except as set forth on Schedule
3(q) or disclosed in the 2011 10-K or the Disclosure Documents, none of the
officers, directors or employees of the Company or any of its Subsidiaries is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

(r)            Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (i) 250,000,000 shares of Common Stock,
of which as of the date hereof, 146,864,493 shares are issued and outstanding,
22,031,482 shares are reserved for issuance pursuant to the Company’s stock
option and purchase plans and 48,958,324 shares are reserved for issuance
pursuant to securities (other than the aforementioned options, the Notes and the
Warrants) exercisable or exchangeable for, or convertible into, Common Stock and
(ii) 5,000,000 shares of preferred stock, par value $0.001, of which as of the
date hereof, none of such shares of preferred stock are issued or outstanding. 
All of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable.  Except as disclosed in Schedule
3(r), the 2011 10-K or the Disclosure Documents:  (i) none of the Company’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii)

 

12

--------------------------------------------------------------------------------


 

there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
any of its Subsidiary’s’ respective businesses and which, individually or in the
aggregate, do not, or would not reasonably be expected to, have a Material
Adverse Effect.  The Company has furnished or made available to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.

 

(s)           Indebtedness and Other Contracts.  Except as disclosed in Schedule
3(s), the 2011 10-K or the Disclosure Documents, neither the Company nor any of
its Subsidiaries (i) has any outstanding Indebtedness (as defined below),
(ii) is a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Schedule 3(s) provides a detailed description of the material
terms of any such outstanding Indebtedness.  For purposes of this Agreement: 
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
“capital leases” in accordance with United States generally accepted accounting
principles (other than trade payables entered into in the ordinary course of
business consistent with past practice), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even

 

13

--------------------------------------------------------------------------------


 

though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with United States generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; and (y) “Contingent Obligation” means, as to any Person,
any direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 

(t)            Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or its Subsidiaries’ officers or directors, whether of a
civil or criminal nature or otherwise, in their capacities as such, except as
set forth in Schedule 3(t), the 2011 10-K or the Disclosure Documents.  The
matters set forth in Schedule 3(t), the 2011 10-K and the Disclosure Documents
would not reasonably be expected to have a Material Adverse Effect.

 

(u)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

(v)           Employee Relations.

 

(i)            Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
and its Subsidiaries believe that their relations with their employees are
good.  No executive officer of the Company or any of its Subsidiaries (as
defined in Rule 501(f) of the 1933 Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such

 

14

--------------------------------------------------------------------------------


 

Subsidiary.  No executive officer of the Company or any of its Subsidiaries, to
the knowledge of the Company or any of its Subsidiaries, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

(ii)           The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(w)          Title.  Except as set forth in Schedule 3(w), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(x)            Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, original works of
authorship, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. 
Except as set forth in Schedule 3(x), none of the Company’s Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
years from the date of this Agreement.  The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others.  There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights.  Neither the Company nor any of its Subsidiaries
is aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 

(y)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the

 

15

--------------------------------------------------------------------------------


 

failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z)            Subsidiary Rights.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)         Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities, and for so long any Buyer holds any
Securities, will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(bb)         Tax Status.  The Company and each of its Subsidiaries (i) has made
or filed all U.S. federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.

 

(cc)         Internal Accounting and Disclosure Controls.  The Company and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information

 

16

--------------------------------------------------------------------------------


 

required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.  Except as disclosed in the 2011 10-K or the
Disclosure Documents, during the twelve months prior to the date hereof neither
the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of the Company or any of its
Subsidiaries.

 

(dd)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(ee)         Ranking of Notes.  Other than as set forth in Schedule 3(ee), no
Indebtedness of the Company or any of its Subsidiaries is senior to or ranks
pari passu with the Notes in right of payment, whether with respect of payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

(ff)           Eligibility for Registration.  The Company is eligible to
register the Conversion Shares and the Warrant Shares for resale by the Buyers
using Form S-3 promulgated under the 1933 Act.

 

(gg)         Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(hh)         Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result, or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) other
than the Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(ii)           Acknowledgement Regarding Buyers’ Trading Activity.  The Company
acknowledges and agrees that (i) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction.  The Company further understands and acknowledges that, following
the public disclosure of the transactions

 

17

--------------------------------------------------------------------------------


 

contemplated by the Transaction Documents and the information included in the
Disclosure Documents, one or more Buyers may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Conversion Shares and/or the Warrant Shares are being determined and
(b) such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Notes, the Warrants or any of the
documents executed in connection herewith.

 

(jj)           U.S. Real Property Holding Corporation.  The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon any Buyer’s request.

 

(kk)         Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ll)           No Additional Agreements.  Neither the Company nor any of its
Subsidiaries has any agreement or understanding with any Buyer with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.

 

(mm)       Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information other than the existence of the
transactions contemplated by this Agreement and the other Transaction Documents
and the information contained in the Disclosure Documents.  The Company
understands and confirms that each of the Buyers will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided to the Buyers regarding the Company, or any of its
Subsidiaries, their business and the transactions contemplated hereby, including
the Disclosure Documents and the disclosure schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances

 

18

--------------------------------------------------------------------------------


 

under which they were made, not misleading.  Except as contemplated by this
Agreement and the other Transaction Documents or as set forth in the Disclosure
Documents, no event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(nn)         Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) of the 1933 Act.

 

(oo)         Stock Option Plans.  Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law.  No stock option granted under the
Company’s stock option plan has been backdated.  The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(pp)         No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently employed by the Company and the Company is current with
respect to any fees owed to its accountants and lawyers which could affect the
Company’s ability to perform any of its obligations under any of the Transaction
Documents.  In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC.  Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 

4.  COVENANTS.

 

(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

 

(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.  The Company shall make all filings and reports relating

 

19

--------------------------------------------------------------------------------


 

to the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date,
if any.

 

(c)           Reporting Status.  Until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all of the
Conversion Shares and Warrant Shares and none of the Notes or Warrants are
outstanding (the “Reporting Period”), the Company shall use reasonable best
efforts to timely file all reports required to be filed with the SEC pursuant to
the 1934 Act within the time periods required by the SEC, and the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination, and the Company shall take all
actions necessary to maintain its eligibility to register the Conversion Shares
and Warrant Shares for resale by the Investors on Form S-3.

 

(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities solely as set forth on Schedule 4(d).

 

(e)           Financial Information.  The Company agrees to send the following
to each Investor during the Reporting Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any
Current Reports on Form 8-K (or any analogous reports under the 1934 Act) and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) unless the following are available to the public
through the EDGAR system or through the Company’s internet website, on the same
day as the release thereof, facsimile or e-mailed copies of all press releases
issued by the Company or any of its Subsidiaries, and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.  As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(f)            Listing.  The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents.  The Company
shall maintain the authorization for quotation of the Common Stock on the
Principal Market or any other Eligible Market (as defined in the Warrants). 
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

 

(g)           Fees.  The Company shall reimburse Hudson Bay (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all reasonable and documented
costs and expenses incurred in connection with the transactions contemplated by
the Transaction Documents (including all legal

 

20

--------------------------------------------------------------------------------


 

fees and disbursements in connection therewith, documentation and implementation
of the transactions contemplated by the Transaction Documents and due diligence
in connection therewith), which amount may be withheld by such Buyer from its
Purchase Price at the Closing to the extent not previously reimbursed by the
Company.  Notwithstanding the foregoing, in no event will the fees of counsel of
Hudson Bay reimbursed by the Company pursuant to this Section 4(g) exceed
$150,000 without the prior approval from the Company.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees or commissions payable to the Placement Agent.  The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment.  Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Buyers.

 

(h)           Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by an Investor in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

(i)            Disclosure of Transactions and Other Material Information.  On or
before 12:00 p.m., New York City time, on May 11, 2012, the Company shall issue
a press release describing the material terms of the transactions contemplated
by the Transaction Documents.  On or before 8:30 a.m., New York City time, on
May 16, 2012, but not prior to 12:01 a.m., New York City time, on May 15, 2012,
the Company shall file a Current Report on Form 8-K in the form required by the
1934 Act and attaching the Disclosure Documents and the material Transaction
Documents (including, without limitation, this Agreement (and all schedules and
exhibits to this Agreement), the form of the Notes, the form of the Registration
Rights Agreement, and the form of Lock-Up Agreement as exhibits to such filing
(including all attachments), the “8-K Filing”).  From and after the filing of
the 8-K Filing and the filing of the Disclosure Documents with the SEC, no Buyer
shall be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing.  The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide any Buyer
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express prior written consent of such Buyer.  If a Buyer has, or believes it
has, received any such material, nonpublic information regarding the Company or
any of its Subsidiaries from the Company, any of its Subsidiaries or any of
their respective officers,

 

21

--------------------------------------------------------------------------------


 

directors, affiliates or agents, it may provide the Company with written notice
thereof.  The Company shall, within two (2) Trading Days of receipt of such
notice, make public disclosure of such material, nonpublic information.  In the
event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents.  No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure.  To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer’s consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.  Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement, without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise.

 

(j)            Additional Notes; Variable Securities; Dilutive Issuances.  So
long as any Buyer beneficially owns any Securities, the Company will not issue
any Notes other than to the Buyers as contemplated hereby and the Company shall
not issue any other securities that would cause a breach or default under the
Notes.  For so long as any Notes remain outstanding, the Company shall not, in
any manner, issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock or directly or indirectly convertible into or exchangeable
or exercisable for Common Stock at a price which varies or may vary with the
market price of the Common Stock, including by way of one or more reset(s) to
any fixed price unless the conversion, exchange or exercise price of any such
security cannot be less than the then applicable Conversion Price (as defined in
the Notes) with respect to the Common Stock into which any Note is convertible
or the then applicable Exercise Price (as defined in the Warrants) with respect
to the Common Stock into which any Warrant is exercisable.  For so long as any
Notes or Warrants remain outstanding, the Company shall not, in any manner,
enter into or affect any Dilutive Issuance (as defined in the Notes) if the
effect of such Dilutive Issuance is to cause the Company to be required to issue
upon conversion of any Note or exercise of any Warrant any Common Stock in
excess of that number of shares of Common Stock which the Company may issue upon
conversion of the Notes and exercise of the Warrants without breaching the
Company’s obligations under the rules or regulations of the Principal Market or
any applicable Eligible Market (as defined in the Notes), in each case without
giving effect to (w) limitations on exercise contained in the Warrants,
(x) limitations on issuances of Common Stock contained in the Notes, and (y) the
application of any Exercise Floor Price (as defined in the Warrants)

 

22

--------------------------------------------------------------------------------


 

(the “Securities Limitations”).  For so long as any Notes or Warrants are
outstanding, unless or until the Stockholder Approval (as defined below) has
been obtained, the Company shall not take any action if the effect of such
action would be to cause the Exercise Price or Conversion Price to be reduced,
in each case without giving effect to any Securities Limitations.  As used
herein, “Stockholder Approval” shall mean the affirmative vote at a special or
annual meeting of stockholders of the Company, or by written consent, for
approval of resolutions providing for the issuance of all of the Securities as
described in the Transaction Documents (without the need for any Exercise Floor
Price or any other limit on the number of Conversion Shares or Warrant Shares
issuable pursuant to the Notes or Warrants, as applicable) in accordance with
applicable law, the provisions of the Bylaws and the rules and regulations of
the Principal Market.

 

(k)   Corporate Existence.  So long as any Buyer beneficially owns any
Securities, the Company shall (i) maintain its corporate existence and (ii) not
be party to any Fundamental Transaction (as defined in the Notes) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Notes and the Warrants.

 

(l)    Reservation of Shares.  So long as any Buyer owns any Securities, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 200% of the sum of the
maximum number of (i) shares of Common Stock issuable upon conversion of the
Notes (without taking into account any limitations on the issuance thereof
pursuant to the terms of the Notes), and (ii) shares of Common Stock issuable
upon exercise of the Warrants then outstanding (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants).  If at
any time the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserved Amount, the Company
will promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(m)  Conduct of Business.  The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(n)   Additional Issuances of Securities.

 

(i)            For purposes of this Section 4(n), the following definitions
shall apply.

 

23

--------------------------------------------------------------------------------


 

(1)   “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

 

(2)   “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

(3)   “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

(ii)           From the date hereof until the earlier of (a) the date that is
ninety (90) days after the date when all Registrable Securities (as defined in
the Registration Rights Agreement) have been registered and (b) the one (1) year
anniversary of the Closing Date (the “Trigger Date”), the Company will not,
directly or indirectly, file any registration statement with the SEC other than
the Registration Statement (as defined in the Registration Rights Agreement) and
any registration statement for the issuance of securities pursuant to an
employee benefit plan or securities award, as registered on Form S-8 (it being
understood that this limitation shall not apply to any post-effective amendment
to any existing registration statement of the Company).

 

(iii)          From the date hereof until the date that is thirty (30) days
after the Initial Effective Date (as defined in the Registration Rights
Agreement, the Company will not, (i) directly or indirectly, offer, sell, grant
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) or (ii) be party to any solicitations, negotiations or
discussions with regard to the foregoing.

 

(iv)          The restrictions contained in subsections (ii) and (iii) of this
Section 4(n) shall not apply in connection with the issuance of any Excluded
Securities (as defined in the Warrants).

 

(o)   Public Information.  At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of
Rule 144(c)(1), including, without limitation, the failure to satisfy the
current public information requirement under Rule 144(c) or (ii) if the Company
has ever been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer
in the future, and the Company shall fail to satisfy any condition set forth in
Rule 144(i)(2) (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to two percent

 

24

--------------------------------------------------------------------------------


 

(2.0%) of the aggregate Purchase Price of such holder’s Securities on the day of
a Public Information Failure and on every thirtieth day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (i) the date
such Public Information Failure is cured and (ii) such time that such public
information is no longer required pursuant to Rule 144.  The payments to which a
holder shall be entitled pursuant to this Section 4(o) are referred to herein as
“Public Information Failure Payments.”  Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full.

 

(p)   Lock-Up.  The Company shall not amend, waive or terminate any provision of
any of the Lock-Up Agreements except to extend the term of the lock-up period
and shall enforce the provisions of each Lock-Up Agreement in accordance with
its terms.  If any officer or director that is a party to a Lock-Up Agreement
breaches any provision of a Lock-Up Agreement, the Company shall promptly use
its best efforts to seek specific performance of the terms of such Lock-Up
Agreement.

 

(q)   Buyers’ Representative.

 

(i)            Each Buyer hereby (a) appoints Hudson Bay Master Fund Ltd. as the
Buyers’ representative hereunder and under the Control Agreement (as defined in
the Notes) (in such capacity, the “Buyers’ Representative”), and (b) authorizes
the Buyers’ Representative (and its officers, directors, employees and agents)
to take such action on such Buyer’s behalf in accordance with the terms hereof
and thereof.  The Buyers’ Representative shall not have, by reason hereof or
pursuant to the Control Agreement, a fiduciary relationship in respect of any
Buyer.  Neither the Buyers’ Representative nor any of its officers, directors,
employees and agents shall have any liability to any Buyer for any action taken
or omitted to be taken in connection hereof or the Control Agreement except to
the extent caused by its own gross negligence or willful misconduct, and each
Buyer agrees to defend, protect, indemnify and hold harmless the Buyers’
Representative and all of its officers, directors, employees and agents
(collectively, the “Buyers’ Representative Indemnitees”) from and against any
losses, damages, liabilities, obligations, penalties, actions, judgments, suits,
fees, costs and expenses (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by such Buyers’ Representative Indemnitee,
whether direct, indirect or consequential, arising from or in connection with
the performance by such Buyers’ Representative Indemnitee of the duties and
obligations of Buyers’ Representative pursuant hereto or the Control Agreement.

 

(ii)           The Buyers’ Representative shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

 

25

--------------------------------------------------------------------------------


 

(iii)          The Buyers’ Representative may resign from the performance of all
its functions and duties hereunder and under the Notes and the Control Agreement
at any time by giving at least ten (10) Business Days prior written notice to
the Company and each holder of the Notes.  Such resignation shall take effect
upon the acceptance by a successor Buyers’ Representative of appointment as
provided below.  Upon any such notice of resignation, the holders of a majority
of the outstanding principal amount of Notes shall appoint a successor Buyers’
Representative.  Upon the acceptance of the appointment as Buyers’
Representative, such successor Buyers’ Representative shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Buyers’ Representative, and the retiring Buyers’ Representative shall be
discharged from its duties and obligations under this Agreement, the Notes and
the Control Agreement.  After any Buyers’ Representative’s resignation
hereunder, the provisions of this Section 4(j) shall inure to its benefit.  If a
successor Buyers’ Representative shall not have been so appointed within said
ten (10) Business Day period, the retiring Buyers’ Representative shall then
appoint a successor Buyers’ Representative who shall serve until such time, if
any, as the holders of a majority of the outstanding principal amount of Notes
appoints a successor Buyers’ Representative as provided above.

 

(r)    Stockholder Approval.  The Company shall provide each stockholder
entitled to vote at a special or annual meeting of stockholders of the Company
(the “Stockholder Meeting”), which shall be called as promptly as practicable
after the date hereof, but in no event later than 90 days after the Closing (the
“Stockholder Meeting Deadline”), a proxy statement, in a form reasonably
acceptable to the Buyers after review by Schulte Roth & Zabel LLP at the expense
of the Company, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions (the “Resolutions”) providing
for the increase in authorized number of shares of Common Stock of the Company
to 850,000,000 (such affirmative approval being referred to herein as the
“Authorized Share Stockholder Approval” and the date such approval is obtained,
the “Authorized Share Stockholder Approval Date”), and the Company shall use its
reasonable best efforts to solicit its stockholders’ approval of such
Resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve the Resolutions.  The Company shall be
obligated to seek to obtain the Authorized Share Stockholder Approval by the
Stockholder Meeting Deadline.  If, despite the Company’s reasonable best
efforts, the Authorized Share Stockholder Approval is not obtained at the
Stockholder Meeting, the Company shall cause an additional Stockholder Meeting
to be held each calendar quarter thereafter until the Authorized Share
Stockholder Approval is obtained.

 

(s)    Closing Documents.  On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

5.    REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)   Register.  The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Notes and the Warrants in which
the Company shall record the

 

26

--------------------------------------------------------------------------------


 

name and address of the Person in whose name the Notes and the Warrants have
been issued (including the name and address of each transferee), the principal
amount of Notes held by such Person, the number of Conversion Shares issuable
pursuant to the terms of the Notes and the number of Warrant Shares issuable
upon exercise of the Warrants held by such Person.  The Company shall keep the
register open and available at all times during business hours for inspection of
any Buyer or its legal representatives.

 

(b)   Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Warrant Shares issued at the
Closing or upon conversion of the Notes or exercise of the Warrants in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or exercise of the Warrants.  The Company warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5(b), and stop transfer instructions to give effect to
Section 2(f) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.  If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment.  In the event that such sale, assignment or transfer
involves the Conversion Shares or the Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to
Rule 144, the transfer agent shall issue such Securities to the Buyer, assignee
or transferee, as the case may be, without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i)            Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.

 

(ii)           Such Buyer shall have delivered to the Company the Purchase Price
(less, in the case of Hudson Bay, the amounts withheld pursuant to Section 4(g))
for the

 

27

--------------------------------------------------------------------------------


 

Notes and the related Warrants being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

(iii)          The representations and warranties of such Buyer shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the Closing
Date.

 

7.    CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(i)            The Company shall have duly executed and delivered to such Buyer
(A) each of the Transaction Documents, (B) the Notes (allocated in such
principal amounts as such Buyer shall request), being purchased by such Buyer at
the Closing pursuant to this Agreement and (C) the related Warrants (allocated
in such amounts as such Buyer shall request) being purchased by such Buyer at
the Closing pursuant to this Agreement.

 

(ii)           Such Buyer shall have received the opinion of Latham & Watkins,
LLP, the Company’s outside counsel, dated as of the Closing Date, in form and
substance reasonably satisfactory to such Buyer.

 

(iii)          The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit D attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iv)          The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
domestic Subsidiaries in such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within ten (10) days of the Closing Date.

 

(v)           The Company shall have delivered to such Buyer a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company is required to qualify as a foreign
corporation, as of a date within ten (10) days of the Closing Date.

 

(vi)          The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of the State of Delaware within ten (10) days of the Closing
Date.

 

28

--------------------------------------------------------------------------------


 

(vii)         The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit E.

 

(viii)        The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  Such Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by such Buyer
in the form attached hereto as Exhibit F.

 

(ix)          The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five (5) days of the Closing Date.

 

(x)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

(xi)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

(xii)         The Company shall have delivered to each Buyer a lock-up agreement
in the form attached hereto as Exhibit G executed and delivered by each of the
directors and named executive officers of the Company set forth on Schedule
7(xii) (collectively, the “Lock-Up Agreements”).

 

(xiii)        The Company shall have executed and delivered to such Buyer the
Control Agreement (as defined in the Notes) by and among the Company, a bank
acceptable to the Buyers’ Representative and the Buyers’ Representative, in form
and substance acceptable to the Buyers’ Representative.

 

(xiv)        The Company shall have obtained the consent and waivers disclosed
in Schedule 3(b) and Schedule 3(d) from the requisite parties to the Seventh
Amended and Restated Investors Rights Agreement (the “IRA”) by and among the
Company and the parties thereto in order to eliminate any conflicts between the
terms of the IRA and the transactions contemplated hereby, including, without
limitation, the execution and

 

29

--------------------------------------------------------------------------------


 

delivery of the Registration Rights Agreement and the consummation of the
transactions contemplated thereby.

 

(xv)         The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8.    TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before nine (9) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse Hudson Bay or its
designee(s), as applicable, for the expenses described in Section 4(g) above.

 

9.    MISCELLANEOUS.

 

(a)   Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)   Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon

 

30

--------------------------------------------------------------------------------


 

the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

(c)   Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)   Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)   Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended or waived (either generally or in a particular instance and either
retroactively or prospectively), without the written consent of the Company and
the holders of at least a majority of the aggregate number of Registrable
Securities issued or issuable hereunder and under the Notes and Warrants (the
“Required Holders”); provided that any such amendment or waiver that complies
with the foregoing but that disproportionately, materially and adversely affects
the rights and obligations of any Buyer relative to the comparable rights and
obligations of the other Buyers shall require the prior written consent of such
adversely affected Buyer; provided, further, that the provisions of
Section 4(q) cannot be amended without the additional prior written approval of
the Buyers’ Representative or its successor.  Any amendment or waiver effected
in accordance with this Section 9(e) shall be binding upon each Buyer and holder
of Securities and the Company.  No such amendment shall be effective to the
extent that it applies to less than all of the Buyers or holders of Securities. 
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration (other than the reimbursement of legal fees) also
is offered to all of the parties to the Transaction Documents, holders of Notes
or holders of the Warrants, as the case may be.  The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.  Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any

 

31

--------------------------------------------------------------------------------


 

commitment or promise or has any other obligation to provide any financing to
the Company or otherwise.

 

(f)    Notices.  Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

A123 Systems, Inc.

200 West Street

Waltham, Massachusetts 02451

Telephone:

(617) 778-5700

Facsimile:

(617) 924-8910

Attention:

General Counsel

 

With a copy to:

 

Latham & Watkins, LLP

John Hancock Tower, 20th Floor

200 Clarendon Street

Boston, MA 02116

Telephone:

(617) 948-6000

Facsimile:

(617) 948-6001

Attention:

John Chory

 

If to the Transfer Agent:

 

American Stock Transfer & Trust
Company, LLC
59 Maiden Lane
Plaza Level
New York, NY 10038
Telephone: (800) 937-5449

Facsimile: (718) 765-8724

Attention: Susan Silber

E-mail: investors@amstock.com

 

32

--------------------------------------------------------------------------------


 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:

(212) 756-2000

Facsimile:

(212) 593-5955

Attention:

Eleazer N. Klein, Esq.

E-mail:

eleazer.klein@srz.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants).  A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h)   No Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i)    Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

(j)    Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other

 

33

--------------------------------------------------------------------------------


 

agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k)   Indemnification.  In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents; provided, however,
that no Buyer will be entitled to indemnification hereunder for any Indemnified
Liabilities proximately resulting from such Buyer’s material breach of
applicable laws, rules or regulations, including, without limitation, any breach
by such Buyer of any federal or state securities laws, rules or regulations with
respect to Short Sales or other hedging activities.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law. 
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.

 

(l)    No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)  Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any

 

34

--------------------------------------------------------------------------------


 

provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers.  The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n)           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

(o)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges and each Buyer confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Buyer shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

 

35

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

A123 SYSTEMS, INC.

 

 

 

 

 

By:

/s/ David J. Prystash

 

 

Name:

David J. Prystash

 

 

Title:

Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

HUDSON BAY MASTER FUND LTD.

 

By: Hudson Bay Capital Management LP, as its Investment Manager

 

 

 

By:

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name:

Yoav Roth

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

J.P. MORGAN OMNI SPC, LTD.

 

By: Hudson Bay Capital Management LP, as its Investment Manager

 

 

 

By:

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name:

Yoav Roth

 

 

Title:

Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

TENOR SPECIAL SITUATIONS FUND, L.P.

 

 

 

By: Tenor Opportunity Associates, LLC, its general partner

 

 

 

 

 

By:

/s/ Robin R. Shah

 

 

Name: Robin R. Shah

 

 

Title: Managing Member, Tenor Management             Associates LLC, its
Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

PARSOON SPECIAL SITUATION LTD.

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name:

Daniel Kochav

 

 

Title:

Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

TENOR OPPORTUNITY MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name:

Daniel Kochav

 

 

Title:

Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

ARIA OPPORTUNITY FUND, LTD.

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name:

Daniel Kochav

 

 

Title:

Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

 

 

 

 

(3)

 

 

 

 

(1)
Buyer

 

(2)
Address and
Facsimile Number

 

Aggregate
Principal
Amount of
 Notes

 

(4)
Purchase Price

 

(5)
Legal Representative’s 
Address and Facsimile 
Number

 

 

 

 

 

 

 

 

 

Hudson Bay Master Fund Ltd.

 

777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth

George Antonopolous

Facsimile: 646-214-7946
Telephone: 212-571-1244
Residence: Cayman Islands
E-mail: investments@hudsonbaycapital.com



operations@hudsonbaycapital.com

 

$

32,500,000

 

$

32,500,000

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York
10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376

 

 

 

 

 

 

 

 

 

J.P. Morgan Omni SPC, Ltd.

 

777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth

George Antonopolous

Facsimile: 646-214-7946
Telephone: 212-571-1244
Residence: Cayman Islands
E-mail: investments@hudsonbaycapital.com



operations@hudsonbaycapital.com

 

$

10,000,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

Tenor Special Situations Fund, L.P.

 

c/o Tenor Capital Management
Company, L.P.
1180 Avenue of Americas, 19th
Floor
New York, NY 10036
Attention: Waqas Khatri
Facsimile: 1-212-918-5301
Telephone: 1-212-918-5213
Residence: Delaware
Email: Operations@tenorcapital.com

with cc to
wkhatri@tenorcapital.com

 

$

2,000,000

 

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

Parsoon Special Situation Ltd.

 

c/o Tenor Capital Management
Company, L.P.
1180 Avenue of Americas, 19th
Floor New York, NY 10036
Attention: Waqas Khatri
Facsimile: 1-212-918-5301
Telephone: 1-212-918-5213
Residence: Cayman Islands
Email: Operations@tenorcapital.com

with cc to
wkhatri@tenorcapital.com

 

$

2,500,000

 

$

2,500,000

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Tenor Opportunity Master Fund, Ltd.

 

c/o Tenor Capital Management
Company, L.P.
1180 Avenue of Americas, 19th
Floor
New York, NY 10036
Attention: Waqas Khatri
Facsimile: 1-212-918-5301
Telephone: 1-212-918-5213
Residence: Cayman Islands
Email: Operations@tenorcapital.com
with cc to
wkhatri@tenorcapital.com

 

$

2,250,000

 

$

2,250,000

 

 

 

 

 

 

 

 

 

 

 

Aria Opportunity Fund, Ltd.

 

c/o Tenor Capital Management
Company, L.P.
1180 Avenue of Americas, 19th
Floor
New York, NY 10036
Attention: Waqas Khatri
Telephone: 1-212-918-5213
Facsimile: 1-212-918-5301
Email: Operations@tenorcapital.com
with cc to
wkhatri@tenorcapital.com

 

$

750,000

 

$

750,000

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Notes

Exhibit B

 

Form of Warrants

Exhibit C

 

Form of Registration Rights Agreement

Exhibit D

 

Form of Irrevocable Transfer Agent Instructions

Exhibit E

 

Form of Secretary’s Certificate

Exhibit F

 

Form of Officer’s Certificate

Exhibit G

 

Form of Lock-Up Agreement

 

SCHEDULES

 

Schedule 2(d)

 

Disclosure Documents

Schedule 3(b)

 

Authorization

Schedule 3(d)

 

No Conflicts

Schedule 3(k)

 

SEC Documents

Schedule 3(l)

 

Absence of Certain Changes

Schedule 3(n)

 

Regulatory Permits

Schedule 3(q)

 

Transactions with Affiliates

Schedule 3(r)

 

Equity Capitalization

Schedule 3(s)

 

Indebtedness and Other Contracts

Schedule 3(t)

 

Absence of Litigation

Schedule 3(w)

 

Title

Schedule 3(x)

 

Intellectual Property Rights

Schedule 3(ee)

 

Ranking of Notes

Schedule 4(d)

 

Use of Proceeds

Schedule 7(xii)

 

Lock-Up Agreements

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE

 

SECURITIES PURCHASE AGREEMENT

 

May 11, 2012

 

This Disclosure (the “Schedule”) is made and given pursuant to  the Securities
Purchase Agreement, dated as of May 11, 2012 (the “Agreement”), between A123
Systems, Inc. (the “Company” or “we”) and the investors listed on the Schedule
of Buyers attached thereto. All capitalized terms used but not defined herein
shall have the meanings as defined in the Agreement.

 

The section numbers in this Schedule correspond to the section numbers of the
representations and warranties in the Agreement.

 

Nothing in this Schedule is intended to broaden the scope of any representation
or warranty contained in the Agreement or to create any covenant.

 

The inclusion of any information (including dollar amounts) in this Schedule
shall not be deemed to be an admission or acknowledgment by the Company that
(i) such information is required to be included in this Schedule or (ii) such
information is material to or outside the ordinary course of the business of the
Company, nor shall such information be deemed to establish a standard of
materiality. In addition, matters reflected in this Schedule are not necessarily
limited to matters required by the Agreement to be reflected in this Schedule.
Such additional matters are set forth for informational purposes only and do not
necessarily include other matters of a similar nature.

 

The information contained in this Schedule is disclosed solely for purposes of
the Agreement, and no information contained herein or therein shall be deemed to
be an admission by the Company to any third party of any matter whatsoever
(including, without limitation, any violation of applicable law or breach of
contract).

 

--------------------------------------------------------------------------------


 

Schedule 2(d)

 

Disclosure Documents

 

1.     Quarterly Report on Form 10-Q for the period ended March 31, 2012, draft
dated May 9, 2012

 

2.     Form 12b-25, draft dated May 9, 2012

 

Schedule 3(b)

 

Authorization; Enforcement; Validity

 

The Company must seek stockholder approval pursuant to NASDAQ Rule 5635(d).

 

Granting of registration rights to the Buyer and the filing a Registration
Statement requires the waiver/consent, pursuant to the Seventh Amended and
Restated Investor Rights Agreement among the Company and the other parties named
therein, dated as of April 3, 2009 (the “IRA”) of holders of at least 66 2/3% of
the Registrable Shares (as defined in the IRA) held by the Investors (as defined
in the IRA) party thereto.

 

Schedule 3(d)

 

No Conflicts

 

Pursuant to the IRA, the execution of the Registration Rights Agreement requires
the consent of holders of Registrable Securities as described in Schedules
3(b) and 3(e).

 

Schedule 3(k)

 

SEC Documents; Financial Statements

 

The Company experienced a delay in completing its Annual Report on Form 10-K for
the year ended December 31, 2011 by the February 29, 2012 filing deadline and
notified the SEC accordingly on March 1, 2012 by filing a Form 12b-25 and
requested a permitted 15-calendar day extension. The Company filed its Annual
Report on Form 10-K for the year ended December 31, 2011 on March 12, 2012.

 

The Company experienced a delay in completing its Quarterly Report on Form 10-Q
for the quarter ended March 31, 2012 by the May 10, 2012 filing deadline and
notified the SEC accordingly on May 11, 2012 by filing a Form 12b-25 and
requested a permitted 5-calendar day extension. The Company plans to file its
Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 on May 15,
2012.

 

2

--------------------------------------------------------------------------------


 

Schedule 3(l)

 

Absence of Certain Changes

 

None.

 

Schedule 3(n)

 

Conduct of Business; Regulatory Permits

 

None.

 

Schedule 3(q)

 

Transactions With Affiliates

 

In June 2011, the Company entered into a letter of engagement with Tejas
Networks Limited, or Tejas, a developer of communications equipment, for the
purposes of negotiating an agreement under which we will develop and supply
Tejas with 24 volt and 100 Ah lithium nanophosphate storage solutions. Since the
signing of the letter of engagement, the Company has accepted three purchase
orders from Tejas for development and supply of the storage solutions in the
aggregate amount of $210,000. The engagement with Tejas is subject to
negotiation of a definitive agreement to govern the development and subsequent
supply of the storage solutions. Gururaj Deshpande, a member of our board of
directors, is the chairman of the board of directors of Tejas. Dr. Deshpande’s
activities related to this engagement have been limited to introducing us to
Tejas. At no time since this introduction has Dr. Deshpande been involved in or
had any influence over any discussions or negotiations between the Company and
Tejas.

 

Schedule 3(r)

 

Equity Capitalization

 

(ii) The Company has issued a Warrant to Purchase 45,000 shares of Common Stock,
dated February 8, 2008, to Skadden, Arps, Slate, Meagher & Flom LLP.

 

On January 25, 2012, the Company completed a registered direct offering of an
aggregate of 12,500,000 units (“Units”) to an investor. Each Unit consists of
one share of the Company’s common stock and one warrant to purchase one share of
such common stock at a negotiated purchase price of $2.034 per Unit. The per
share exercise price of the warrants is $2.71. Subject to the satisfaction of
the terms and conditions set forth in a subscription agreement between the
Company and the investor, at any time during both (a) the ten (10) trading days
beginning on June 18, 2012 and (b) the ten (10) trading days beginning on
July 23, 2012, the Company will have the option to require the investor to
purchase up to an additional 6,250,000 shares of Common Stock during each such
period at a price equal to 90% of the lesser of (i) the volume weighted average
price on the date of exercise, or (ii) the arithmetic average of the daily
volume weighted average price for the ten (10) consecutive trading days ending
on the date of exercise. The Company cannot require the investor to purchase
more than $100,000,000 of additional shares.

 

(v) Certain stockholders have registration rights with respect to the Company’s
common stock as set forth in the IRA.

 

--------------------------------------------------------------------------------


 

Schedule 3(s)

 

Indebtedness and other Contracts

 

On May 11, 2012, the Company and A123 Securities Corporation, a Massachusetts
corporation and wholly-owned subsidiary of the Company (together with the
Company, the “Companies”), Silicon Valley Bank (the “Bank”), as administrative
agent, lender and letter of credit issuer, and the other financial institutions
from time to time party thereto as lenders (collectively with the Bank, the
“Lenders”) entered into a Second Amendment to the Credit Agreement (as amended,
the “Credit Agreement”) between the Companies and Lenders dated as of
September 30, 2011, as amended. The Credit Agreement provides the Companies up
to $15,000,000 in cash-collateralized letters of credit issued by Bank.

 

In April 2011, the Company issued $143.8 million in principal of convertible
unsecured subordinated notes (the “Convertible Notes”). The Convertible Notes
bear interest at 3.75%, which is payable semi-annually in arrears on April 15
and October 15 each year, beginning on October 15, 2011, and mature on April 15,
2016. Holders may surrender their Convertible Notes, in integral multiples of
$1,000 principal amount, for conversion any time prior to the close of business
on the business day immediately preceding the maturity date. The initial
conversion rate of 138.8889 shares of common stock per $1,000 aggregate
principal amount of Convertible Notes, equivalent to a conversion price of
approximately $7.20 per share of the Company’s common stock, is subject to
adjustment in certain events. Upon conversion, the Company will deliver shares
of common stock. If the Company undergoes a fundamental change (as defined in
the indenture governing the Convertible Notes), the holders of the Convertible
Notes have the option to require the Company to repurchase all or any portion of
their Convertible Notes. The Company may not redeem the convertible notes prior
to the maturity date.

 

The Company recorded a debt discount to reflect the value of the underwriter’s
discounts and commissions. The debt discount is being amortized as interest
expense over the term of the Convertible Notes. As of December 31, 2011, the
unamortized discount was $3.7 million and the carrying value of the Convertible
Notes, net of the unamortized discount, was $140.1 million. During the year
ended December 31, 2011, the Company recognized interest expense of $4.6 million
related to the Convertible Notes, of which $3.9 million and $0.7 million relate
to the contractual coupon interest accrual and the amortization of the discount,
respectively.

 

The Company has a forgivable loan from the Massachusetts Clean Energy Technology
Center for $5.0 million. If the Company complies with certain capital
expenditure conditions, $2.5 million of the loan will be forgiven and if the
Company complies with certain employment conditions an additional $2.5 million
will be forgiven. As of December 31, 2010 and December 31, 2011, $2.5 million is
recorded as an offset to property, plant and equipment in the consolidated
balance sheets as the Company is reasonably assured that the Company will comply
with the conditions for the forgiveness related to the capital expenditure
condition. On October 18, 2011, an amendment to the Loan and Security Agreement
was executed forgiving $2.5 million of the loan as the Company has met the
capital expenditure conditions. As of December 31, 2010 and December 31, 2011,
the remaining $2.5 million is recorded as long-term debt as the Company is not
reasonably assured that it will comply with the employment conditions. The loan
has a fixed interest rate of 6.0%, and all funds borrowed under the agreement
and accrued interests are due upon maturity in October 2017 if the Company has
not complied with the forgiveness conditions.

 

--------------------------------------------------------------------------------


 

Schedule 3(t)

 

Absence of Litigation

 

On April 2, 2012, a complaint was filed in the United States District Court for
the District of Massachusetts by Scott Heiss, purportedly acting individually
and on behalf of other similarly situated persons, against the Company and its
CEO, David Vieau, the Company’s CFO, David Prystash, and the Company’s former
Interim CFO, John Granara. The complaint followed the Company’s disclosure in
March 2012 of potentially defective prismatic cells used in battery packs and a
replacement program for such cells. The complaint attempts to allege that
certain disclosures the Company has made were inaccurate because the potentially
defective cells and their replacement were not disclosed earlier. The complaint
asserts a claim under Section 10(b) of the Securities Exchange Act of 1934
against the Company and claims under Sections 10(b) and 20(a) of that statute
against the individuals. It asserts a purported class period from February 28,
2011 through March 23, 2012.

 

On April 12, 2012, a similar complaint was filed in the United States District
Court for the District of Massachusetts by Terry Leon Fike, purportedly acting
individually and on behalf of other similarly situated persons, against the same
defendants. The complaint makes similar allegations and also asserts claims
under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and a
purported class period from February 28, 2011 through March 23, 2012.

 

The Company intends to defend the litigation vigorously. Currently, the Company
is unable to determine the outcome of this case and the effect, if any, it may
have on the Company’s financial position or results of operations. The outcome
of this matter is inherently uncertain and may be affected by future events.
Accordingly, there can be no assurance as to the ultimate effect of this matter.

 

--------------------------------------------------------------------------------


 

Schedule 3(w)

 

Title

 

Name of Holder of Lien/

 

 

 

Name of Company/

 

Encumbrance

 

Description of Property Encumbered

 

Subsidiary

 

KONICA MINOLTA BUSINESS SOLUTIONS USA INC.

 

Specific Leased Equipment (Office Equipment)

 

A123 Systems, Inc.

 

 

 

 

 

 

 

MORGAN STANLEY BANK

 

Morgan Stanley Account No 032-78NSK together with all related deposits and
related supporting obligations

 

A123 Systems, Inc.

 

 

 

 

 

 

 

MOTION INDEX DRIVES, INC.

 

Tooling, specifically, indexers

 

A123 Systems, Inc.

 

 

 

 

 

 

 

HELLER FINANCIAL LEASING, INC.*

 

Specific fixed assets.

 

A123 Systems, Inc.

 

 

 

 

 

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

Specific Leased Equipment (Telecommunications Products)

 

A123 Systems, Inc.

 

 

 

 

 

 

 

PNCEF, LLC

 

Specific Leased Equipment (Licensed Microsoft Software and Related Products)

 

A123 Systems, Inc.

 

 

 

 

 

 

 

ELECTRO RENT CORPORATION*

 

Equipment

 

A123 Systems, Inc.

 

 

 

 

 

 

 

MOTION INDEX DRIVES, INC.*

 

Tooling, specifically, indexers

 

A123 Systems, Inc.

 

 

 

 

 

 

 

Massachusetts Clean Energy Technology Center

 

Specific equipment financed in connection under financing arrangements described
in Item 2 on Schedule 7.2(d)

 

A123 Systems, Inc.

 

 

 

 

 

 

 

ARTIFLEX MANUFACTURING*

 

Tooling, specifically: bracket support front lower tray, and module plates.

 

A123 Systems, Inc.

 

 

 

 

 

 

 

Silicon Valley Bank

 

Substantially all of the Companies’ existing and future assets, except
intellectual property and certain other exceptions as set forth in the
applicable loan agreement and related security documents.

 

 

 

 

--------------------------------------------------------------------------------

*                 Represents liens for which all obligations have been
satisfied, or for which the Company has no records of transacting business with
the listed Secured Parties. The Company is in the process of coordinating the
release of such liens directly with the Secured Parties.

 

--------------------------------------------------------------------------------


 

Schedule 3(x)

 

Intellectual Property

 

None.

 

Schedule 3(ee)

 

Ranking of Notes

 

The Indebtedness under the Credit Agreement described in Schedule 3(s)

 

Schedule 4(d)

 

Use of Proceeds

 

The Company will use the proceeds from the sale of the Securities for general
corporate purposes.

 

Schedule 7(xiii)

 

Lock-Up Parties

 

David Vieau

 

Arthur L. Goldstein

 

Gary E. Haroian

 

Jeffrey P. McCarthy

 

Gilbert N. Riley, Jr.

 

Gururaj Deshpande

 

Paul E. Jacobs

 

Mark M. Little

 

David Prystash

 

Ed Kopkowski

 

Jason Forcier

 

Rob Johnson

 

Eric Pyenson

 

Gilbert Riley, Jr.

 

--------------------------------------------------------------------------------